DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In view of the Appeal Brief filed on 3/22/2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/UNSU JUNG/           Supervisory Patent Examiner, Art Unit 3792       
                                                                                                                                                                                      
Response to Arguments
Applicant's arguments filed 3/22/2021 have been fully considered and merit new grounds for rejection in view of An et al. (U.S. Patent Application Publication No. 2013/0116578).
On. p. 11, Applicant points out that the CHF indicators of Cazares are not used together to generate an additional score or status and this is found persuasive. Therefore, the rejection is withdrawn, and new grounds are presented in view of the An reference.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-34, 36-45, 47-48, and 57-63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cazares et al. (U.S. Patent Application Publication No. 2009/0043355) hereinafter referred to as Cazares; in view of An et al. (U.S. Patent Application Publication No. 2013/0116578) hereinafter referred to as An.
Regarding claim 1, Cazares teaches a system comprising:
one or more medical devices configured to, for each of a plurality of periods, determine patient data comprising a respective value for each of a plurality of parameters of a patient (¶[0041] “physiological data collected over a period of time from the patient in whom the medical device is implanted”); and
processing circuitry (processor 182) configured to: 
determine at least one of a heart failure risk score or status for the patient based on the determined values for a time period (¶[0045] HF index trend”, other CHF indicators); 
determine a number of the determined heart failure risk scores or statuses for the patient that were false determinations for the patient (¶[0048] e.g. “false positive rate, (FPR)”); 
determine that the number of false determinations for the patient satisfies a false determination criterion corresponding to the patient (¶[0049] desired FPR); and 
modify at least one thresholds for the patient in response to the determination that the number of false determinations for the patient satisfies the false determination criterion corresponding to the patient (¶[0044], ¶[0049] modify the threshold for the patient to satisfy a desired sensitivity and FPR, see also Figs. 3-4 for alteration of individual parameter thresholds, see Figs. 6-7 where multiple algorithms are applied for ROC analysis).
Cazares fails to explicitly describe summarizing physiological measurements and patient data parameters into a heart failure risk score and/or status using thresholds applied to the patient data parameters.
Attention is brought to the An reference, which teaches a system comprising: 
one or more medical devices (¶[0048] detectors/sensors are implanted and/or external), configured to, for each of a plurality of periods, determine patient data comprising a respective value for each of a plurality of parameters of a patient (¶[0048] patient related data including physiological data); and 
processing circuitry (¶[0177]) configured to: for each of the plurality of periods (each of these periods is any arbitrary subdivision of time during which the system is in use, see also ¶[0049] “day, week, month, training period, etc.”), 
determine at least one of a heart failure (¶[0076] heart failure) risk score or status for the patient based on the determined values for the period using a plurality of thresholds (¶[0049] threshold values, ¶[0064] one example of an disease state Composite Alert Score derived from multiple threshold alerts) wherein at least some of the thresholds correspond to respective ones of the plurality of parameters of the patient (¶[0049] parameters are sensed values, compared to thresholds).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the risk stratification algorithms of Cazares to include specifically combining patient data threshold alerts, as taught by An, because An teaches that doing so provides an alert status value that reflects a more complex decision or determination that may be advantageous (An, ¶[0052]).
Regarding claim 2, Cazares as modified by An teaches the system of claim 1.
Cazares further teaches wherein the plurality of thresholds comprise a risk level threshold, and wherein, in order to determine the at least one of the heart failure risk score or status, the processing circuitry is configured to: 
compare the risk level to the risk level threshold (¶[0044] performance threshold for “best performance”); and 
determine the heart failure risk status based on the comparison of the risk level to the risk level threshold (¶[0041] CHF is congestive heart failure, “CHF detection…CHF classification…CHF prediction”).
An further teaches determining an evidence level for each of the parameters based on the respective value for the parameter (¶[0047]); 
determine a risk level based on the plurality of evidence levels (¶[0064] Composite Alert Score); 
Regarding claim 3, Cazares as modified by An teaches the system of claim 2.
Cazares further teaches wherein the processing circuitry is configured to adjust the risk level threshold in response to the determination that the number of false determinations for the patient satisfies the false determination criterion (¶[0044] adjust based on FPR or sensitivity, also referring to the ROC curve explained in ¶¶[0054-0065]).
Regarding claim 4, Cazares as modified by An teaches the system of claim 3.
Cazares further teaches wherein the false determination criterion comprises a false positive criterion, and the processing circuitry is configured to: 
determine a number of the determinations for the patient that were false positives (¶[0048] e.g. “false positive rate, (FPR)”); 
determine that the number of false positives satisfies the false positive criterion (¶[0049] desired FPR); and 
increase the risk level threshold in response to the determination that the number of false positives satisfies the false positive criterion (¶[0044], ¶[0049] modify the threshold for the patient to satisfy a desired sensitivity and FPR, see also Figs. 3-4).
Regarding claim 5, Cazares as modified by An teaches the system of claim 4.
Cazares further teaches wherein the processing circuitry is configured to: 
determine a value of the risk level threshold that makes at least one of the number of false positives a true negative (Fig. 3, e.g. ¶[0050]); and 
increase the risk level threshold based on the determined value (¶[0050] adjusted threshold).
Regarding claim 6, Cazares as modified by An teaches the system of claim 2.
An further teaches wherein the plurality of thresholds comprise a plurality of evidence level thresholds (¶[0047]), and wherein, in order to determine the at least one of the heart failure risk score or status, the processing circuitry is configured to: 
apply a respective one or more of the evidence level thresholds to each of the plurality of parameter values (¶[0047]); and 
determine the evidence level for each of the parameters based on the comparison (¶[0049]), wherein the processing circuitry is further configured to 
adjust at least one of the evidence level thresholds in response to the determination that the number of false determinations for the patient satisfies the false determination criterion (¶[0049], ¶[0130]).
It would have been obvious to one of ordinary skill in the art at the time of filing to further modify the risk stratification algorithm of Cazares to include modifying the parameter level thresholds, as taught by An, because An teaches that doing so improves the performance of a heart failure risk stratification algorithm (An, ¶[0049).
Regarding claim 7, Cazares as modified by An teaches the system of claim 6.
Cazares further teaches wherein the false determination criterion comprises a false negative criterion, and the processing circuitry is configured to: 
determine a number of the determinations for the patient that were false negatives (¶[0076]); 
determine that the number of false negatives satisfies the false negative criterion (¶[0076] ROC including false negative).
An further teaches decreasing the evidence level threshold in response to the determination that the number of false negatives satisfies the false negative criterion (¶[0049] thresholds are tuned to satisfy desired performance).
Regarding claim 8, Cazares as modified by An teaches the system of claim 7.
Cazares further teaches wherein the processing circuitry is configured to: 
identify a risk level threshold that was not satisfied for one of the number of false negatives and was satisfied for at least one prior true positive (Fig. 3-4, e.g.); and 
decrease the identified risk level threshold in response to the determination that the number of false negatives satisfies the false negative criterion (Fig. 3 shows threshold change, ¶[0049] describes decreasing threshold).
An teaches modifying evidence level thresholds (¶[0049] thresholds are tuned to satisfy desired performance).
It would have been obvious to one of ordinary skill in the art at the time of filing to further modify the risk stratification algorithm of Cazares to include modifying the parameter level thresholds, as taught by An, because An teaches that doing so improves the performance of a heart failure risk stratification algorithm (An, ¶[0049).
Regarding claim 9, Cazares as modified by An teaches the system of claim 1.
Cazares further teaches wherein the processing circuitry comprises processing circuitry of at least one of the one or more medical devices or a remote system in communication with at least one of the medical devices (Fig. 2).
Regarding claim 10, Cazares as modified by An teaches the system of claim 1.
Cazares further teaches wherein the false determination criterion comprises a threshold number of false determinations during a period of time (¶[0048] one example).
Regarding claim 11, Cazares as modified by An teaches the system of claim 1.
Cazares teaches further comprising a user interface, wherein the false determination criterion is programmable by a user via the user interface (¶[0049] a physician programs the criteria).
Regarding claim 12, Cazares as modified by An teaches the system of claim 1.
Cazares further teaches wherein the processing circuitry is configured to 
determine the number of the determinations that were false based on at least one of user input or data from an electronic medical record system indicating whether the patient experienced a heart failure event (¶[0044] past clinical events, ¶¶[0045-0046] detecting heart failures verified by clinician, retrospective EMR events, ¶[0050]).
Regarding claim 13, Cazares as modified by An teaches the system of claim 1.
Cazares further teaches wherein the processing circuitry is further configured to: 
determine a number of the determinations that were correct (true positive, used in ROC curve described by ¶¶[0054-0065]); 
determine that the number of correct determinations for the patient satisfies a correct determination criterion (one example in ¶[0047]); and 
maintain the algorithm unmodified for the patient based on the determination that the number of false determinations for the patient satisfies the correct determination criterion (¶¶[0048-0049]).
Regarding claim 14, Cazares as modified by An teaches the system of claim 13.
Cazares further teaches wherein the processing circuitry is further configured to modify at least one of determined number of false determinations or the false determination criterion based on the determination that the number of false determinations for the patient satisfies the correct determination criterion (Fig. 3, threshold adjustment changes the retroactive detections, e.g.).
Regarding claim 15, Cazares as modified by An teaches the system of claim 1.
Cazares further teaches wherein the processing circuitry is configured to automatically modify the at least one of the one or more thresholds in response to the determination (¶[0049] algorithm is automatically selected).
Regarding claim 16, Cazares as modified by An teaches the system of claim 1.
Cazares further teaches wherein the determination that the number of false determinations satisfies the false determination criterion comprises a determinization that the number of false determinations is at least equal to the false determination criterion (ROC curve described in ¶[0054-0065]).
Regarding claims 17-18, 33-34, and 45, the claims are directed to a system and method comprising substantially the same subject matter as claim 1 and are rejected under the same sections of Cazares and An.
Regarding claims 19-32, the claims are directed to a method comprising substantially the same subject matter as claims 2-8, and 10-16 and are rejected under the same sections of Cazares and An.
Regarding claims 36-44, the claims are directed to a method comprising substantially the same subject matter as claims 2-8, 10, and 12 and are rejected under the same sections of Cazares and An.
Regarding claim 46, Cazares teaches the system of claim 45.
Cazares further teaches wherein the processing circuitry is configured to modify the algorithm by at least adjusting one or more thresholds (¶¶[0045-0047] for example).
Regarding claims 47-48, and 57-63, the claims are directed to a method comprising substantially the same subject matter as claims 2-8, 10, and 12 and are rejected under the same sections of Cazares and An.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L STEINBERG whose telephone number is (303)297-4783. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.L.S/           Examiner, Art Unit 3792       

/UNSU JUNG/           Supervisory Patent Examiner, Art Unit 3792